Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1-15, 31, 34, 36-41, and 56-59 are pending for examination. 
Claims 8-9, 12, 15 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.
Applicants elected Group I, claims 1-14, 31, 34, and 36-41, and 57-59.
In response to the species restriction, Applicants elected compound No. 3, found in Table 1, Applicants stated that claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, and those claims dependent thereon recite the following:

    PNG
    media_image1.png
    171
    156
    media_image1.png
    Greyscale

The metes and bounds of this structure are vague and indefinite since it is unclear how the unit “n” is to be repetitive.  The definition given for “n” is that “n is an integer from 1 to 6.”  However, if “n” is 2, is each “n” unit covalently bound to “Z”? Formula (I) only suggests a single covalent bond between Z and L.  If Z is to accommodate wherein “n” is an integer from 1 to 6, the definition does not provide enough structural information regarding the scope of “Z” such that it would be able to covalently bind to 6 “n” units.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13, 14, 31, 34, and 36-41 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al. (WO 2013/086354 A1).
Applicants elected the following species:

    PNG
    media_image2.png
    115
    475
    media_image2.png
    Greyscale

Maier et al. (WO2013/086354A1), discloses cationic lipids of the following formula that appear encompass the elected species, see the following (see page 223):

    PNG
    media_image3.png
    124
    351
    media_image3.png
    Greyscale

Moreover, this compound of Maier et al. meets the structural limitations of the compounds of formula I as set forth in instant claim 1:

    PNG
    media_image4.png
    175
    195
    media_image4.png
    Greyscale

Regarding claim 41, Maier et al. discloses a pharmaceutical composition comprising a lipid particle and a therapeutic agent, wherein the active agent is a plasmid, immunostimulatory oligonucleotide, a siRNA, an antisense oligonucleotide, microRNA, an antagomirs, an aptamer, and a ribozyme (See page 235, claims section of this WIPO document).
Regarding claims 57-59, Maier et al. teach the following at page 122:


    PNG
    media_image5.png
    137
    548
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    106
    547
    media_image6.png
    Greyscale

Maier et al. teach lipid nanoparticles (LNPs) according to the present invention, wherein the LNPs comprise a nucleic acid, wherein the nucleic acid can be single or double stranded DNA or RNA, and pharmaceutical formulations thereof.  Although Maier et al. does not specifically disclose wherein the nucleic acid is mRNA, it would have been obvious to one of ordinary skill in the art to have substituted one single stranded RNA for another with the expectation of production a similar formulations for use for the same purpose, i.e. to increase cellular uptake of nucleic acid DNA or RNA. 
Moreover, with respect to the various compounds encompassed by formula I of the instant claims, and the elected species, the compounds of Maier et al. share significant structural similarity to the claimed compounds and are disclosed for use in the same manner.  Specifically, for the delivery of nucleic acid (DNA or RNA) into cells.  Absent evidence to the contrary, the instantly claimed compounds are obvious variants of the prior art compounds. As per MPEP 2144.09, “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1, 14, 41, and 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-49 of U.S. Patent No. 10,221,127.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued US Patent recite compounds that fall within the scope of the compounds of formula (I) recited in the instant claims, and therefore anticipate the scope of the generic structures recited in the instant claims 1 and 14.  The issued claims also recite compounds comprising mRNA, and therefore read on instant claims 41, and 57-59.
Claims 1, 14, 41, and 57-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-39 of U.S. Patent No. 10,166,298.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued US Patent recite compounds that fall within the scope of the compounds of formula (I) recited in the instant claims, and therefore anticipate the scope of the generic structures recited in the instant claims 1 and 14.  The issued claims also recite compounds comprising mRNA, and therefore read on instant claims 41, and 57-59.
Claims 1, 14, 41, and 57-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-79 of co-pending Application No. 16/265,234 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite compounds that fall within the scope of the compounds of formula (I) recited in the instant claims, and therefore anticipate the scope of the generic structure recited in the instant claims 1 and 14.  The co-pending claims also recite lipid nanoparticles comprising mRNA, and therefore read on instant claims 41, and 57-59.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following co-pending applications have related/partially overlapping subject matter with the instant claims: 16/608,610, 16/638,728, 16/638,731, 16/638,733, 16/906,985, and 17/142,731.  While an obviousness-type double patenting rejection has not been made over claims 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699